Citation Nr: 0002764	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  95-31 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder (PTSD) from May 27, 1997.  

2.  Entitlement to an evaluation in excess of 30 percent for 
PTSD from June 28, 1994 to May 26, 1997.  

3.  Entitlement to a total disability evaluation for 
compensation purposes on the basis of individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion





WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1964 to 
July 1968.  

The veteran submitted a claim for increased compensation 
benefits for PTSD on June 28, 1994, at which time PTSD was 
rated as 30 percent disabling.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1995 rating decision from the 
Cheyenne, Wyoming Department of Veterans Affairs (VA) Medical 
Regional Office Center (M&ROC).  

In August 1997 the Board remanded the issue of entitlement to 
an increased rating for PTSD to the RO for further 
development.  Pursuant to this development, the RO increased 
the rating for PTSD to 70 percent in December 1997, effective 
May 27, 1997.  The case has since been returned to the Board 
for further appellate review.  

With respect to the issue of entitlement to an increased 
rating for PTSD, the Board notes that the appellant is 
generally presumed to be seeking the maximum benefit 
available by law, and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  




The appellant and his representative have not indicated 
satisfaction with the December 1997 rating decision wherein 
the RO assigned a 70 percent rating for PTSD, effective May 
27, 1997.  Therefore, the Board construes the issue before it 
to include entitlement to an increased rating for PTSD for 
the periods before and after May 27, 1997, when the 70 
percent evaluation was assigned, in view of the claim for 
increase having been filed on June 28, 1994.  

The issue of entitlement to a TDIU, which is addressed in the 
remand portion of this decision, is not inextricably 
intertwined with the issue of entitlement to an increased 
rating for PTSD.  See Holland v. Brown, 6 Vet. App. 443 
(1994).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran submitted a claim for increased compensation 
benefits on June 28, 1994.

3.  Pursuant to his claim for increased compensation 
benefits, the probative evidence demonstrates that PTSD has 
been manifested by an inability to retain employment.  


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD from June 
28, 1994, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. §§ 4.1, 4.2,  4.130, Diagnostic Code 9411 
(1999); 38 C.F.R. §§  4.132, Diagnostic Code 9411 (1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The pertinent evidence of record shows that in June 1990 the 
RO granted service connection for PTSD with the assignment of 
a 30 percent rating.  This decision became final.  

VA progress notes from July 1993 show treatment of PTSD.  He 
reported feeling that he still had some problems but that he 
was making some improvement as well.  The veteran was open 
and cooperative on examination, and did not present as being 
bizarre or delusional.  Mood and attitude were generally 
positive, and affect was appropriate.  It was indicated that 
the veteran was in school and would be finishing in December.  

In September 1993 a psychological evaluation was conducted.  
The veteran reported that he was finishing his sophomore year 
at Casper College.  On examination, his hygiene was good and 
he was well-groomed.  While he was not impolite or 
uncooperative, it was noted that he did participate without 
enthusiasm.  He had a dour facial expression and "acted as 
though he bore the weight of the world on his shoulders."  
He appeared to be markedly depressed and very anxious.  He 
did not respond to humor and eye contact was poor.  

On testing, it was concluded that there was no significant 
impairment of concentration, and it was noted that he engaged 
in no bizarre or inappropriate behavior that would suggest a 
florid psychotic process.  It was indicated that the veteran 
did not show evidence of a thought disorder or paranoid 
process.  He denied hallucinations.  Immediate memory showed 
some impairment, but his remote memory was described as good.  
The veteran denied having memory problems but that he had a 
problem with test anxiety.  Judgment and common sense 
reasoning ability was described as fair.  



The veteran described his average day as getting up between 
5:00 and 8:30, bathing, and eating breakfast.  He stated that 
he was currently attending Casper College and that he spent 
most of his mornings and afternoons there.  He reported 
spending two to three hours a night on homework and about 
three hours a week on housework.  He reported going to the 
Amateur Radio Club on the first and third Tuesday of every 
month.  

The veteran stated that he last worked in 1989 as a detention 
officer and that he left that job due to a conflict with the 
Under-sheriff.  The veteran reported that his PTSD came on in 
1985 and that it was manifested by nightmares and flashbacks.  
The diagnostic impression was depression, PTSD (provisional), 
and a personality disorder with passive-aggressive features.  

VA progress notes show treatment of the veteran's PTSD from 
January 1994 through May 1994.  

In April 1994 the veteran underwent a VA examination for 
PTSD.  It was noted that he had been spending his time 
primarily completing his degree in electronic technology at 
Casper College, which he attained with a B average.  Since 
that time he reported looking for a job but stated that he 
had been unable to work because of physical limitations 
involving his back and because of a flare up of a heart 
condition.  

The veteran reported that he was continuing to have symptoms 
involving recurrent remembrances of Vietnam.  He stated that 
the memories were spontaneous, but that they also could be 
easily triggered by sounds of helicopters or people who 
irritated him.  He reported recurrent nightmares with 
occasional sleep disturbance.  

The veteran reported working as a deputy sheriff until 1989 
but quit because he was not getting along with people.  He 
stated that he had not had regular employment since that 
time.  He stated that he had primarily been working on his 
degree.  

The veteran reported living alone in a house.  A typical day 
was characterized by meeting friends for coffee for an hour 
or an hour and a half, chasing down job leads, or cooking 
meals.  He reported having a good appetite.  He stated that 
he often spent time talking on a Ham radio, spending 15 to 20 
hours a week doing this.  He stated that he belonged to the 
Casper amateur radio club which met twice a month.  He also 
stated that he participated in public service activities.  He 
stated that he would join other clubs, but that they required 
money which he did not have.  He stated that he was working 
on a model airplane and that he enjoyed listening to music, 
including jazz and "space age music."  

On examination, the veteran presented with a continuous scowl 
on his face.  He initially presented in a somewhat irritated 
"bear-like fashion," seemingly angry with everyone and 
frustrated with life.  However, as the interview progressed, 
he appeared to relax and show interest in the discussion of 
his hobbies.  Speech was logical and coherent without sign of 
a thought disorder or organicity.  His affect was constricted 
and his mood was rather anxious and irritable.  He denied 
current suicidal ideation, homicidal ideation, 
hallucinations, or delusions.  Recent and remote memory were 
found to be intact.  

It was concluded that the veteran had some continuing 
symptoms of PTSD with a significant overlay of personality 
disorder.  The diagnoses were mild to moderate PTSD and a 
mixed personality disorder.  The Global Assessment of 
Functioning (GAF) was 68.  

On June 28, 1994, the veteran submitted an application for 
entitlement to an increased rating for PTSD.  

A VA progress note from June 23, 1994 indicated that the 
veteran was being treated for traumatic flashbacks.  He 
reported being slightly more depressed after failing to pass 
a test to upgrade his Ham radio license.  He denied suicidal 
or homicidal ideation.  He reported that nightmares were 
continuing to be a problem.  


In September 1994, the Social Security Administration (SSA) 
granted disability benefits to the veteran, concluding that 
he was disabled from work.  In making this decision, his back 
problems, heart problems, chronic pain, and PTSD were noted.  
In October a Disability Determination was issued pursuant to 
the September 1994 decision.  The Disability Determination 
granted a period of disability beginning in May 1990.  It was 
noted that the determination was based on a primary diagnosis 
of degenerative joint disease and a secondary diagnosis of 
PTSD.  

In a November 1994 VA progress note from the Mental Health 
Clinic (MHC), the veteran was noted as reporting that his 
medication was working well.  He was noted as being alert, 
coherent, fully oriented, with an appropriate affect.  It was 
concluded that he was stable at this time.  A follow-up noted 
the veteran as being open and cooperative with no bizarre or 
delusional thoughts.  He reported continuing problems with 
nightmares and intrusive thoughts about Vietnam.  He denied 
being suicidal or homicidal.  

An April 1995 VA progress note from the MHC noted that the 
veteran had stopped by to say hello and to say that things 
seemed to be going well.  He was open and cooperative on 
examination and presented himself appropriately.  On follow-
up in September 1995, he reported that he was not through the 
woods yet, but that he was in a much better place currently 
than he was a year before.  On examination it was noted that 
he was open and cooperative and that he was doing pretty well 
with good communication with his family.  It was also noted 
that he was doing "OK" financially.  

Progress notes from the Casper Vet Center show treatment of 
the veteran's PTSD from June 1994 through July 1995.  
Progress notes during this period show treatment of PTSD 
symptoms.  In September 1994 the veteran indicated that he 
had worked on his speakers and truly enjoyed listening to 
music that night.  Later in September 1994, the veteran 
reported having a disturbing dream during which he was 
stabbed with a bayonet in the back by Vietnamese while trying 
to open his door.  He continued to report nightmares and 
other symptoms through December 1994.  



In January 1995, the veteran reported that his PTSD was not 
getting any better.  He was continuing to report nightmares 
and stated that his ability to get out and meet people was 
not improved.  On examination, the veteran was dressed 
appropriately and appeared slightly depressed in manner.  
Progress notes show continued treatment through July 1995.  

In a letter dated from July 1995 (received by the RO in 
December 1995), J.S., MA, MSW, of the Vet Center wrote that 
he had been treating the veteran for PTSD since February 1994 
with a focus on reducing feelings of stigmatization, 
isolation, and increased arousal associated with re-
experiencing Vietnam.  In September 1994 the veteran's affect 
was noted as being somewhat constricted, but that he was 
always friendly and cooperative.  On follow-up, the veteran 
reported having some suicidal thoughts but that his Christian 
upbringing had prevented him from doing anything more than 
thinking about it.  He also indicated that he had worked on 
his speakers the previous night and had "truly enjoyed" 
listening to music.  He related that he was working on 
getting his Morse code reading speed up to 13 words per 
minute.  

In December 1995 a local hearing was conducted.  The veteran 
testified to suffering from a variety of recurring nightmares 
five or six nights a week sometimes.  Transcript, p. 2.  He 
testified that he also suffered from flashbacks of Vietnam 
several times a month.  Tr., pp. 2-3.  When having a 
flashback, he testified that it felt like he was there, as if 
he were actually reliving the experience.  Tr., p. 3.  He 
reported having intrusive thoughts about Vietnam and avoiding 
things that reminded him of it.  Tr., p. 3.  

Regarding the flashbacks, the veteran testified that it was 
like he was traveling back in time and reliving something he 
already had experienced.  The veteran's friend testified that 
the veteran was not aware of anything around him when he 
would experience these flashbacks.  She stated that she would 
touch him but that he was "not there."  Tr., pp. 8-9.  

Since returning from Vietnam, the veteran testified to losing 
interest in playing music and basketball, and that he did not 
have a lot of friends.  Tr., pp. 3-4.  He opined that his 
experience in Vietnam had caused him to become estranged from 
people.  Tr., p. 4.  He testified to having problems with 
staying asleep, outbursts of anger, difficulty concentrating, 
hypervigilance, startle response, a rapid heartbeat, and 
nausea.  Tr., pp. 4-5.  

The veteran testified to belonging to the National Amateur 
Radio Organization but that he did not go to their meetings.  
He also denied joining any clubs.  Tr., p. 5.  The veteran 
reported being unemployed since May of 1989, and that he had 
held between 24 and 26 jobs since returning from Vietnam.  
Tr., pp. 5-6.  The veteran denied any current suicidal 
thoughts.  He admitted to having homicidal thoughts but 
stated that he did not really think he was going to act them 
out.  Tr., p. 7.  

The veteran testified to working for about five years as a 
deputy sheriff but left that job because of problems with his 
employer and employees.  Tr., p. 6.  He testified to losing a 
week at a time, sometimes two weeks, as a result of his 
problems with PTSD.  Tr., p. 6.  He stated that he had been 
disciplined for not showing up to work.  Tr., p. 11.  He 
testified that he had tried to get into law enforcement but 
guessed that he had been blacklisted because he was known as 
being hot tempered.  Tr., p. 10.  

The veteran described his average day as consisting of 
getting up in the morning and drinking some coffee, watching 
television and listening to some music.  He stated that he 
traded books with another guy, and that they would read 
books.  Tr., p. 7.  

A friend of the veteran testified that she would not call the 
veteran before noon because he would get upset if woken up 
early.  Tr., p. 8.  

Progress notes from the Casper Vet Center from August 1995 to 
September 1996 show that the veteran was undergoing group 
therapy for his PTSD.  During this period, the veteran 
reported symptoms of PTSD, including nightmares.  Also 
reported were feelings of being disconnected from pleasure.  
The veteran frequently discussed problems pertaining to his 
daughter during this period.  

In a September 1996 progress note from the Cheyenne M&ROC, 
the veteran reported that his medication and counseling 
helped a great deal with his symptoms, but that he would 
immediately start having problems with sleep, irritability, 
and other symptoms as soon as he missed the medications.  
Testing revealed elevation in the area of anxiety.  

Progress notes from the Vet Center from September 1996 
through September 1997 indicate that the veteran was 
continuing to participate in group therapy.  The veteran 
reported in October 1996 that he was continuing to have 
nightmares and that he was hypervigilant.  On follow-up, he 
reported that he was getting along better with his daughter 
and that there was not so much tension around the house.  He 
was continuing to report nightmares in January 1997.  In 
March 1997 it was noted that the veteran was very proud of 
his science and engineer skills.  Progress notes through 
September 1997 show continued group therapy of the PTSD.  

VA progress notes from April 1997 to September 1997 show 
treatment of PTSD.  On initial evaluation in April 1997, the 
veteran reported depression, psychomotor retardation, 
anhedonia, sleep disturbances, trouble concentrating, and 
early symptoms of hopelessness.  On examination, the mood was 
depressed and the affect was appropriate, with no suicidal or 
homicidal ideation.  Thoughts were well-organized and goal-
directed.  The impression was chronic PTSD, major depression, 
and alcohol dependence, in remission.  In May 1997 it was 
noted that the veteran was having increasing PTSD symptoms 
with increasing nightmares and flashbacks.  

A June 1997 follow-up note reported that the veteran was 
continuing to experience significant PTSD symptoms with 
periods of depression, nightmares, and trouble sleeping.  
Progress notes through September 1997 show continued 
treatment of PTSD, particularly noting his continuing 
symptoms of nightmares.  

In a letter dated October 1997, a friend wrote of his 
association with the veteran.  He wrote that they went to 
"tech" school and Vietnam together and that they had 
subsequently kept in touch by telephone.  He stated that he 
and the veteran were very close friends.  
The friend wrote that he noticed changes in the veteran while 
he was in Vietnam, noting how he would look around a lot and 
sit with his back to the wall or in a corner.  Upon their 
return from Vietnam, he noted that the veteran started 
staying up for days at a time and would "lose himself" in 
working on his car.  

Following their discharge from the service, he reported that 
they would stay in touch via the telephone.  Ten years prior 
to writing this letter, the friend indicated that he visited 
the veteran for about five days for a hunting trip.  He wrote 
of the veteran talking about how the whole world was against 
him and how he should have died in Vietnam.  He noted that 
the veteran would frequently change mentally into a "soldier 
in the field" while they were hunting, saying things like, 
"[Q]uiet, the VC will hear us" and not wanting to be caught 
in the open.  He reported that the veteran would often stop 
talking, look around, and tell him that the government was 
spying on him.  He also noted how the veteran would often 
peek out windows and keep a gun with him almost all the time.  
The friend stated that he left earlier than he had planned 
because of the veteran's behavior.  

In October 1997 a VA PTSD examination was conducted.  The 
veteran reported poor sleep habits, being up frequently at 
night prowling around, being hyperalert, bad dreams once or 
twice a week, intrusive thoughts, and nausea.  He reported 
being hyperalert and feeling paranoid that someone was after 
him, and that he kept a rifle by his bed.  He reported 
getting irritated easily and angry with people, often for 
small things.  He reported last working in 1989 and obtaining 
an associate degree from Casper College in 1993, but that he 
had been unable to find a place that would hire him.  

The veteran reported living with his daughter and that he 
would take her to school.  After this, he stated that he 
would return home, perform household chores, and spend time 
pacing around.  He reported being able to shop for himself, 
but that he did not like to go to movies or restaurants.  He 
reported having friends from his combat veteran's group whom 
he saw on a weekly basis.  He used to belong to a radio group 
but quit because he felt they had too much protocol.  He 
reported that he often would read books during the day on 
subjects that interested him.  He reported being awakened by 
nightmares at night. 

On examination, the veteran presented with a frown on his 
face.  He was alert and fully oriented, and his speech was 
logical without loose associations.  His affect was markedly 
constricted, and his mood was moderately anxious.  Memory was 
intact, and he denied suicidal or homicidal ideation, 
hallucinations, and delusions.  

It was concluded that the veteran was continuing to have 
symptoms of chronic PTSD of a moderately severe degree, with 
classical symptoms of intrusive thoughts, nightmares, 
hypervigilance, social isolation, easy irritability, and 
survival guilt.  While he was found to be clearly impaired in 
his disability, the VA examiner concluded that he could 
handle some part-time work at home or in a socially isolated 
situation.  He concluded that the veteran would not do well 
in an office or with full-time employment.  He concluded that 
the veteran could handle some job such as typing or filing at 
his house.  The diagnosis was moderately severe PTSD.  A GAF 
of 55 secondary to PTSD was assigned.  

On VA examination in November 1997, the veteran reported a 
history of 26 different jobs since his discharge from the 
military.  He stated that he either quit or was fired from 
most of these jobs as a result of his anger and/or 
difficulties with supervisors, managers, and others.  He 
reported getting in numerous fights at work and that he would 
get easily angry at authority figures.  He also reported 
receiving a significant back injury due to a fall at work 
which made him unemployable.  

The veteran reported that he purposefully isolated himself, 
and that his best friend was a Vietnam veteran.  He reported 
that he had lost interest in all his former hobbies including 
his ham radio.  He reported wanting to go to the state fair 
or a rodeo but would not due to the crowds.  

On examination, the veteran was alert, coherent, and fully 
oriented.  Grooming was acceptable.  He was polite and 
cooperative, and seemed to talk freely as the interview 
progressed.  Memory seemed grossly intact and intellectual 
abilities seemed average to above average.  His affect was 
mildly anxious but appropriate for the situation.  Suicidal 
intent was denied and there was no evidence of a thought 
disorder.  



The veteran reported having frequent nightmares, intrusive 
thoughts of Vietnam, hypervigilance, survivor guilt, trouble 
concentrating, isolation, irritability, and anger.  The 
impression was PTSD.  The examiner noted that the veteran had 
been able to successfully complete college courses in 
electronics, and that it had been determined by Vocational 
Rehabilitation that his back condition made him unemployable.  
The examiner noted that the veteran reported that "as soon 
as people learn I have a back problem, they won't hire me."  

The examiner concluded that it was difficult to determine 
exactly how limiting the PTSD would be in employment if the 
back condition did not exist.  Nonetheless, the examiner 
noted that the veteran's employment history indicated that he 
was able to obtain but not maintain employment as a 
consequence of PTSD symptoms.  He concluded that the veteran 
would be unable to work in any setting other than one which 
did not involve interacting with others.  The pertinent 
diagnosis was PTSD, and a GAF of 40 was assigned.  

In July 1998 a VA PTSD examination was conducted.  It was 
noted that there had been essentially no change in the 
veteran's status since the last evaluation.  He was still 
unemployed.  He reported back pain and a history of a back 
injury.  

The veteran reported that his ability to sleep had decreased 
since the last evaluation, reporting that he never felt 
rested, and that he tended to patrol the house.  He reported 
feeling anxious and nervous during the day.  He recalled 
vivid, intrusive thoughts of Vietnam, and recurrent 
nightmares that had persisted since Vietnam.  He stated that 
he often would not leave his house for days at a time.  He 
indicated social isolation and reported difficulty in 
maintaining any kind of emotional intimacy in relationships.  
He reported feeling rage for no apparent reason.  His 
activities included some television, listening to classical 
music, and reading books.  





On examination, the veteran appeared somber.  He was alert 
and oriented to person, time and place.  Suicidal and 
homicidal ideation were denied, as were hallucinations, 
delusions, and phobias.  He appeared to be "rather 
depressed" and somewhat anxious.  The assessment was PTSD 
with no change in his status from the time of the last 
evaluation in October 1997.  The diagnosis was PTSD of 
moderate severity with a GAF of 55 assigned.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 
§ 4.2 (1999); Francisco v. Brown, 7 Vet. App. 55 (1994).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will 
be resolved in the appellant's favor.  38 C.F.R. § 4.3 
(1999).

The Board notes that effective November 7, 1996, during the 
pendency of this appeal, the VA Schedule, 38 C.F.R. Part 4, 
was amended with regard to rating mental disorders, including 
PTSD.  61 Fed. Reg. 52695 (Oct. 8, 1996) (codified at 
38 C.F.R. § 4.130).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).

Prior to November 7, 1996, a 50 percent rating for 
psychoneurotic disorders required considerable impairment of 
the ability to establish or maintain effective or favorable 
relationships with people.  By reason of psychoneurotic 
symptoms  the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating required that the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  

A 100 percent rating required that the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic, symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  There 
had to be demonstrable inability to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  




The Rating Schedule also provided that social integration was 
one of the best demonstrations of mental health and reflects 
the ability to establish (together with the desire to 
establish) healthy and effective interpersonal relationships.  
38 C.F.R. § 4.129 (1996).  

In evaluating impairment resulting from ratable psychiatric 
disorders, social inadaptability is to be evaluated only as 
it affects industrial adaptability.  Id.  The principle of 
social and industrial inadaptability as the basic criterion 
for rating disability from the mental disorders contemplates 
those abnormalities of conduct, judgment, and emotional 
reactions which affect economic adjustment, i.e., which 
produce impairment of earning capacity.  Id.

The severity of disability was based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  38 C.F.R. § 4.130 (1996).  Two of the most 
important determinants are time lost from gainful work and 
decrease in work efficiency.  Id.  It is for this reason that 
great emphasis is placed upon the full report of the 
examiner, descriptive of actual symptomatology.  Id.  The 
examiner's classification of the disease as "mild," 
"moderate," or "severe" is not determinative of the degree of 
disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history will be.  Id.

Under the revised criteria for mental disorders, effective 
November 7, 1996, a 50 percent evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.



The revised criteria provide a 70 percent evaluation for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  Id.  

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.  

The Rating Schedule also provides that when evaluating the 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
appellant's capacity for adjustment during periods of 
remission shall be considered and the evaluation shall be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  The evaluation also must consider 
the extent of social impairment, but shall not be assigned 
solely on the basis of social impairment.  When a single 
disability has been diagnosed both as a physical condition 
and as a mental disorder, the rating agency shall evaluate it 
using a diagnostic code which represents the dominant (more 
disabling) aspect of the condition.  38 C.F.R. § 4.126.


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
appellant.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).

Analysis

Initially, the Board notes that the appellant's claim is 
found to be well-grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented a claim which is plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  

A review of the record indicates that the development 
requested by the Board in its August 1997 remand has been 
completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Specifically, the RO obtained additional records pertaining 
to the appellant and by September 1997 letter, the RO 
afforded him the opportunity to identify additional treatment 
records which were pertinent to his claim.

The record also shows that the RO scheduled (and the 
appellant attended) VA examinations in October 1997, November 
1997, and July 1998.  The reports of the examinations show 
they are thorough and responsive to all the Board's August 
1997 remand questions.  The examination reports indicate that 
the claims folder was reviewed by the examiners in 
conjunction with the examinations of the appellant.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997).  Thus, the Board 
finds that the development completed in this case is in full 
compliance with the Board's remand instructions.  Stegall, 
supra.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist the appellant as mandated by 
38 U.S.C.A. § 5107(a).

The United State Court of Appeals for Veterans Claims (Court) 
has essentially held that, under 38 C.F.R. § 4.132 of the 
previous regulation, the three criteria in Diagnostic Code 
9411 for a 100 percent rating for PTSD are each independent 
bases for granting the 100 percent rating.  See Johnson v. 
Brown, 7 Vet. App. 95, 97 (1994).

After a careful review of the record, the Board concludes 
that there is an approximate balance of positive and negative 
evidence with regard to the issue of whether the veteran is 
entitled to an increased rating for PTSD.  As a result, the 
benefit of the doubt rule applies in favor of the veteran.  
The evidentiary record shows that the veteran filed his claim 
for increased compensation benefits on June 28, 1994; 
however, the RO's grant of the 70 percent evaluation was 
effective only from May 27, 1997.  

The Board is of the opinion that the evidentiary record 
proximate to the filing of the claim for increased 
compensation benefits veteran was reflective of total 
disablement based on unemployability.  The Board therefore 
concludes that the veteran is entitled to a 100 percent 
disability rating for his PTSD based on the previous 
regulations effective from the date of the claim for 
increased compensation benefits.  38 C.F.R. §§ 4.3 and 4.132, 
Diagnostic Code 9411 (1996); see Johnson, supra.  

The record shows that the veteran has been found to be 
unemployable as a result of problems relating to his back as 
well as his PTSD.  SSA awarded him disability benefits based 
on a primary diagnosis of degenerative disc disease and a 
secondary diagnosis of PTSD.  The veteran indicated on VA 
examination in November 1997 that he was not getting hired as 
a result of his back condition.  

On the other hand, the veteran has consistently reported a 
history of being fired or quitting from numerous jobs since 
his discharge as a result of conflicts with superiors.  His 
most recent job was in 1989, and the veteran testified that 
he left that job as a result of an argument with an employer.  
See Tr., p. 6.  He also testified that he had subsequently 
tried to obtain jobs in law enforcement but indicated that he 
had been unable to do so because of his reputation for being 
hot tempered.  Tr., p. 8.  The record indicates that the 
veteran has not worked since 1989.  

On VA examination in October 1997, the VA examiner concluded 
that the veteran could handle a job such as typing or filing 
at home.  On the other hand, the examiner more generally 
stated that he would not do well in an office or with full-
time employment.  

On VA examination in November 1997, the VA examiner concurred 
with the conclusions made in the October 1997 VA examination, 
concluding that he would not be able to work in any job that 
required interaction with others.  He also noted that the 
veteran's employment history indicated that he had been able 
to obtain but not maintain employment as a consequence of his 
PTSD symptoms.  A GAF of 40 was assigned.  The July 1998 VA 
examiner concluded that the veteran's status had not changed 
since the October 1997 VA examination.  

Thus, while the VA examiners concluded that he was capable of 
some work, the work they limited him to was quite narrow in 
scope.  His GAF rating was between 40 and 55.  Most 
importantly, the November 1997 VA examiner concluded that the 
veteran had been unable to retain employment as a result of 
his employment, and this conclusion is supported by the 
evidence of record and the veteran's own statements.  

In summary, while the record has indicated that the veteran 
is unemployable as a result of his back injury, it also 
indicates that he has been demonstrably unable to retain 
employment as a result of his PTSD.  38 C.F.R. § 4.3.  



Thus, the Board finds that there is an approximate balance of 
positive and negative evidence, and, applying the benefit of 
the doubt rule, the Board finds that the previous criteria 
for an evaluation of 100 percent have been met for both prior 
and subsequent to May 27, 1997.  See Johnson, 7 Vet. App. at 
97.

The Board notes that as a 100 percent evaluation has been 
granted under the previous criteria effective prior to 
November 7, 1996, the Board need not explore the propriety of 
applying the amended criteria for rating psychiatric 
disorders effective November 7, 1996, as the issue is moot 
for the period from May 27, 1997.  In any event, there can be 
no retroactive application of the amended criteria prior to 
the effective date of such amended criteria.  See DeSousa v. 
Gober, 10 Vet. App. 461 (1997); McCay v. Brown, 9 Vet. 
App. 183, 187 (1996), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).  


ORDER

Entitlement to a 100 percent rating for PTSD from June 28, 
1994 is granted, subject to the governing criteria applicable 
to the payment of monetary benefits.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board initially finds that the veteran's claim of 
entitlement to a TDIU is well grounded within the meaning of 
38 U.S.C.A. § 5107(a); that is, a plausible claim has been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In 
general, an allegation of increased disability is sufficient 
to establish a well grounded claim seeking an increased 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992). 

As was stated previously, the Board notes that the RO denied 
entitlement to a TDIU in May 1998.  The veteran submitted a 
timely NOD with respect to the denial of a TDIU; however, 
there is no indication that he was ever provided with a 
statement of the case (SOC) pertaining to the claim for 
entitlement to a TDIU.  When there has been an initial RO 
adjudication of a claim and an NOD has been filed as to its 
denial, the veteran is entitled to an SOC, and the RO's 
failure to issue an SOC is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398, 408-10 (1995); see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The Board notes that the veteran's PTSD has been found to be 
100 percent disabling.  The Board also notes that the TDIU 
claim was raised subsequent to the IR claim pursuant to which 
the 100 percent rating for PTSD was granted.  Therefore, on 
remand, the RO should determine whether the issue of a TDIU 
has become moot in light of the assigned effective date for 
the 100 percent rating.  

Accordingly, this case is remanded to the RO for the 
following:

1.  The veteran should be notified that 
he may submit additional evidence and 
argument in support of the issues on 
appeal in accordance with 38 U.S.C.A. 
§ 5103(a) (West 1991).  All pertinent 
evidence received should be associated 
with the claims file.  

2.  The RO should review the claims file 
to ensure that all of the foregoing 
requested development has been completed, 
and if it has not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

3. The RO will undertake such development 
or review action as it deems proper 
regarding the issue of entitlement to 
TDIU.  

This should include a determination as to 
whether the issue of entitlement to a 
TDIU is moot in light of the 100 percent 
rating granted for the service-connected 
psychiatric disability.  

4.  If such action does not resolve the 
disagreement either by granting the 
benefit sought or through withdrawal of 
the NOD, such agency shall prepare a 
statement of the case, with notification 
to the veteran of his need to timely file 
a substantive appeal if he wishes 
appellate review of this claim.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



